Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 11, 2020

The Court of Appeals hereby passes the following order:

A20A1789. JEFFREY T. POWELL v. THE STATE.

      In 2009, Jeffrey Powell pled guilty to conspiracy to possess with intent to
distribute methamphetamine, and the trial court imposed a 15-year sentence. The
record contains no indication that Powell filed a direct appeal from his judgment of
conviction. In 2019, Powell filed several motions challenging the constitutionality
of his sentence. The trial court denied Powell’s motions in an order entered on May
30, 2019, and Powell filed this notice of appeal on March 13, 2020.1 We lack
jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the judgment or trial
court order sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing
of a notice of appeal is an absolute requirement to confer appellate jurisdiction on this
Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Powell’s
notice of appeal was untimely filed 288 days after entry of the May 30, 2019 order.



      1
         Powell’s notice of appeal does not identify the trial court order he seeks to
appeal. The May 30, 2019 order was the last trial court order entered in this case
before Powell filed his notice of appeal. After Powell filed his notice of appeal, he
filed a “Motion for Statute Clarification,” which the trial court denied on April 2,
2020. We do not construe Powell’s notice of appeal as seeking review of the April
2 order because that order disposed of a motion that had not yet been filed when
Powell filed his notice of appeal.
Consequently, we lack jurisdiction over this untimely appeal, which is hereby
DISMISSED.


                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    05/11/2020
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.